UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6675




In Re:    ROY STEVE DAVIS,




                                                            Petitioner.



         On Petition for a Writ of Mandamus.    (5:06-cv-00111)


Submitted:    July 11, 2007                    Decided:   July 25, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Roy Steve Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roy Steve Davis, a federal inmate, petitions this court

for a writ of mandamus, claiming there was undue delay and seeking

to compel the district court to act on his 28 U.S.C. § 2241 (2000)

petition.      Mandamus is a drastic remedy to be used only in

extraordinary circumstances.         In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987) (citing Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976)).    It is available only when there are no other means by

which the relief sought could be granted.          Id.     Mandamus may not be

used   as a substitute for appeal.          In re Catawba Indian Tribe, 973

F.2d 1133, 1135 (4th Cir. 1992). The party seeking mandamus relief

carries the heavy burden of showing that he has no other adequate

means to attain the relief he desires and that his entitlement to

such relief is clear and undisputable.                Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).

            We find Davis has not shown he is entitled to the relief

he seeks.     Shortly after Davis filed his mandamus petition, the

district court denied his motion for appointment of counsel.

Accordingly,    while   we   grant    his    motion   to   proceed   in   forma

pauperis, we deny the petition for writ of mandamus.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                              PETITION DENIED


                                     - 2 -